JoNes, Ghief Judge,
concurring:
I agree that when the Senate took final action as a court of arbitration its finding became a liquidated demand.
I cannot agree that it did so until final action on the bill of which the amendment was a part.
*384The Senate had a method of taking final action at once, if it wished to do so; that is, by simple resolution1 making the award. Such a resolution would not have required action by the House in order to be final as an award.
The Senate chose not to take that course. Instead it made the resolution a part of a bill that required action by both houses of Congress. It did this with full knowledge that no part of1 a general bill becomes effective until final passage. A deed though complete in form but with a mortgage clause attached does not become absolute until the mortgage conditions are satisfied.
The language of the award was the same both times the Senate acted, with the exception of the amount appropriated. It was during the same session of the Congress. When the Senate chose to tie the arbitration award onto a bill carrying other provisions it automatically deferred final action on the award until passage of the bill. Any vote on any part of the bill was tentative.
The conclusion of the Commission was legally correct, except for the provision as to equity and fair dealing embodied in section 2 of the act establishing the Indian Claims Commission. The terms of this section are very broad and im elude among other things the jurisdiction to hear and determine claims of American Indians “in law or equity arising under * * * treaties of the United States * * * all other claims in law or equity * * * and * * * claims based upon fair and honorable dealings that are not recognized by any existing rule of law or equity.”
By the terms of a treaty the Senate was made a court of arbitration in respect of this claim. The plaintiffs had a right to expect the Senate to exercise its own judgment. While under long standing legislative rules and practice the Senate action did not become final when the first vote was taken and the Senate ultimately yielded on the whole question, it is very clear that if the Senate had exercised its unhindered judgment it would have allowed the additional *385$600,000. That fact shines through the entire proceeding. I can think of no clearer case for the application of the broad jurisdictional provisions of the quoted section.
By every rule of fair dealing that I have known from my youth up, and in equity, the plaintiff Indians are entitled to the $600,000 for which this suit is brought. Prior to 1946 they were prevented from receiving it by the terms of the law as it then existed. I think the primary purpose of the equity and fair dealing provisions of the act of 1946 was to take care of just such cases as this. It was to relieve from the harsh provisions of law that equity was born.
In view of the negotiations between the parties and the terms of the agreement on which the Senate was to act, I do not regard the claim here involved as a gratuity.
For this reason I concur in the result reached by the court.

 As distinguished from a Senate or House Joint or Concurrent Resolution, either of which would have required action by the other body.